Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on October 2, 2020.

2. Claims 1-30 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 1 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “the computer-implemented method comprising: by a hardware processor of an ambulatory medical device, receiving an indication that an application update comprising an update to an application executing on the ambulatory medical device is available; establishing a communication connection to a host computing system configured to host the application update; downloading the application update from the host computing system; confirming that a downloaded copy of the application update is complete; confirming that the downloaded copy of the application update is not corrupted; determining an execution time of an installation process that installs the downloaded copy of the application update at the ambulatory medical device, wherein the execution time comprises an amount of time to perform the installation process; receiving a trigger to install the downloaded copy of the application update; responsive to the trigger, determining a next therapy delivery time associated with delivering therapy by the ambulatory medical device to a subject; determining, based at least in part on the execution time, that the installation process will complete prior to the next therapy delivery time; and initiating the installation process of the downloaded copy of the application update without interrupting therapy provided by the ambulatory medical device to the subject,” which are not found in the prior art of record.

Claims 2-22 depend on claim 1 and are allowable, too.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 30 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The ambulatory medical device of claim 27, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: determine whether the installation process of the downloaded copy of the application update will complete prior to a next therapy time associated with administering therapy to the subject; responsive, at least in part, to the trigger and a determination that the installation process will complete prior to the next therapy time, initiate the installation process; and responsive, at least in part, to a determination that the installation process will not complete prior to the next therapy time, cause an alert to be output for display to a user,” which are not found in the prior art of record.
Incorporating claim 30 into claims 23, 26, and 27 would put the case in condition for allowance.


Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0253471 to Volpe (hereafter “Volpe”).

Claim 23.    
Volpe discloses a computer-implemented method of updating an application executing on an ambulatory medical device without interrupting therapy provided by the ambulatory medical device to a subject, the computer-implemented method comprising: 
by a hardware processor of an ambulatory medical device (0106),
receiving an indication that an application update comprising an update to an application executing on the ambulatory medical device is available (0012, 0016, 0036, 0043, 0145);
establishing a direct end-to-end data connection to a host computing system configured to host the application update, wherein the direct end-to-end data connection is established via a wireless wide area network (0112, 0123, 0143, 0165);
downloading the application update from the host computing system over the direct end-to-end data connection (FIG.7B, blocks 700-704 and related text);
confirming that a downloaded copy of the application update is complete (0150, 0175);
confirming that the downloaded copy of the application update is not corrupted (0192);
receiving a trigger to install the downloaded copy of the application update (0150, 0151, 0168); and
responsive to the trigger, initiating an installation process of the downloaded copy of the application update without interrupting therapy provided by the ambulatory medical device to the subject (FIG.7B, blocks 706-708 and related text).

Claim 25.    
Volpe discloses the computer-implemented method of claim 23, wherein the application comprises one of a first application version comprising a first feature set or a second application version comprising a second feature set, and wherein downloading the application update comprises downloading one of a first application update corresponding to the first application version or a second application update corresponding to the second application version (0141, 0150, 0151, 0153, 0172).

Claim 26.    
Volpe discloses a computer-implemented method of updating an application executing on an ambulatory medical device without interrupting therapy provided by the ambulatory medical device to a subject, the computer-implemented method comprising:
by a hardware processor of an ambulatory medical device (0150, 0175),
receiving an indication that an application update comprising an update to an application executing on the ambulatory medical device is available (FIG.7B, blocks 700-704 and related text); 
downloading the application update from a host computing system; confirming that a downloaded copy of the application update is complete (0012, 0016, 0036, 0043, 0145);
confirming that the downloaded copy of the application update is not corrupted (0192);
receiving a trigger to install the downloaded copy of the application update (0150, 0151, 0168); and
responsive to the trigger, initiating an installation process of the downloaded copy of the application update without interrupting therapy provided by the ambulatory medical device to the subject (0112, 0123, 0143, 0165).

Claim 27.    
Volpe discloses an ambulatory medical device configured to provide therapy to a subject and including an application capable of being updated without interrupting the therapy, the ambulatory medical device comprising: a memory configured to store specific computer-executable instructions and an application that, at least in part, controls the therapy provided to the subject (0112, 0151, 0168, 0172); and
a hardware processor in communication with the memory and configured to execute the specific computer-executable instructions to at least: receive an indication that an application update comprising an update to the application executing on the ambulatory medical device is available (0150, 0151, 0168); 
download the application update from a host computing system (FIG.7B, blocks 700-704 and related text);
confirm that a downloaded copy of the application update is complete (0150, 0175); 
confirm that the downloaded copy of the application update is not corrupted (0112, 0123, 0143, 0165);
receive a trigger to install the downloaded copy of the application update (0036, 0043, 0145, 0192); and
responsive, at least in part, to the trigger, initiate an installation process of the downloaded copy of the application update without interrupting the therapy provided to the subject (FIG.7B, blocks 706-708 and related text).



Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Volpe in view of US 2016/0342752 to Stueckemann et al. (hereafter “Stueckemann”).

Claim 24.    
 	Volpe does not disclose the computer-implemented method of claim 23, wherein the direct end-to-end data connection comprises a narrow band long-term evolution (NB-LTE) connection, an NB Intemet-of-Things (NB-IoT) connection, a cellular IoT connection, a 4G LTE connection, or a 5G connection.
However, Stueckemann further discloses the direct end-to-end data connection comprises a narrow band long-term evolution (NB-LTE) connection, an NB Intemet-of-Things (NB-IoT) connection, a cellular IoT connection, a 4G LTE connection, or a 5G connection (0083, 0086, 0100).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Stueckemann’s teaching into Volpe‘s teaching.  One would have been motivated to do so to manage/update healthcare services/devices such as infusion pumps, wearable pumps… as suggested by Stueckemann.


9. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Volpe in view of US 2019/0362841 to Aysin et al. (hereafter “Aysin”).

Claim 28.    
Volpe does not disclose the ambulatory medical device of claim 27, further comprising a wireless transceiver that enables the ambulatory medical device to establish a network connection with the host computing system over a wide area network (WAN).
However, Aysin further discloses a wireless transceiver that enables the ambulatory medical device to establish a network connection with the host computing system over a wide area network WAN (0046, 0049).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Aysin’s teaching into Volpe‘s teaching.  One would have been motivated to do so to install firmware updates for medical devices over WAN/wireless/cloud network as suggested by Aysin.


10. Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Volpe in view of US 2020/0043588 to Mougiakakou et al. (hereafter “Mougiakakou”).

Claim 29.    
Volpe does not disclose the ambulatory medical device of claim 27, further comprising a medicament delivery interface configured to operatively connect to a medicament pump configured to infuse medicament into the subject, the medicament pump comprising a mono-hormonal medicament pump or a bi-hormonal medicament pump.
However, Mougiakakou further discloses a medicament delivery interface configured to operatively connect to a medicament pump configured to infuse medicament into the subject, the medicament pump comprising a mono-hormonal medicament pump or a bi-hormonal medicament pump (FIG.6, FIG.7, and related text).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Mougiakakou’s teaching into Volpe‘s teaching.  One would have been motivated to do so to improve drug therapy management as suggested by Mougiakakou.


Conclusion
11. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192